Name: Commission Regulation (EEC) No 2225/82 of 6 August 1982 on arrangements governing imports into Italy of certain textile products originating in the Philippinese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/ 14 Official Journal of the European Communities 12. 8 . 82 COMMISSION REGULATION (EEC) No 2225/82 of 6 August 1982 on arrangements governing imports into Italy of certain textile products originating in the Philippines HAS ADOPTED THIS REGULATION : Article 1 Importation into Italy of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the quantitative limit given in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 661 /82 (2), and in particular Articles 1 1 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions under which quantitative limitations may be established ; whereas imports into Italy of handkerchiefs (category 19), originating in the Philippines, have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , the Philippines were notified of a request for consultations ; whereas, following these consulta ­ tions, the products in question should be subjected to a quantitative limit in respect of Italy for 1982 ; Whereas paragraph 13 of the Article in question provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex V to the Regulation concerned ; Whereas the products in question exported from the Philippines to Italy between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . Products as referred to in Article 1 , shipped from the Philippines to Italy before the date of entry into force of this Regulation, which have not yet been released for free circulation shall be so released on production of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2 . Imports of products shipped from the Philip ­ pines to Italy after the entry into force of this Regula ­ tion shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of paragraph 2, all quantities of products shipped from the Philippines to Italy between 1 January 1982 and the date of entry into force of this Regulation and released for free circula ­ tion shall be set off against the quantitative limits esta ­ blished for 1982. Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1982. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 365, 27 . 12 . 1978 , p . 1 . 2) OJ No L 82, 29 . 3 . 1982, p . 1 . 12. 8 . 82 Official Journal of the European Communities No L 237/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 19 61.05 BÃ ­ III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric , of a value of not more than 15 ECU/kg net weight I 1 000 pieces 1 700